In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00179-CV
                               __________________

                   IN RE LONNIE KADE WELSH
__________________________________________________________________

                           Original Proceeding
           435th District Court of Montgomery County, Texas
                    Trial Cause No. 15-01-00659-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      In a mandamus petition, Lonnie Kade Welsh complains that the trial court

failed to rule on Welsh’s objections to the sufficiency of the evidence supporting a

biennial review of his civil commitment as a sexually violent predator and that the

trial court failed to rule on Welsh’s unauthorized petition for release from civil

commitment. Welsh asks this Court to overturn the trial court’s biennial review order

and compel the trial court to rule on Welsh’s unauthorized petition for release from

civil commitment. The State filed a response to the petition at this Court’s request.

And Welsh filed a reply to the State’s response.




                                         1
      The mandamus record shows that the trial court signed a biennial review order

on October 7, 2020. See Tex. Health & Safety Code Ann. §§ 841.101-.102. In its

order, the trial court found, “there is no evidence submitted to the Court to date to

suggest that sex offender treatment of [Welsh] has resulted in his behavioral

abnormality having changed to the extent that [Welsh] is no longer likely to engage

in a predatory act of sexual violence.” The mandamus record also shows that the trial

court signed an order denying Welsh’s unauthorized petition for release from civil

commitment. See Tex. Health & Safety Code Ann. § 841.123.

      A writ of mandamus may issue against a district judge to compel the

performance of a ministerial act or duty, or to correct a clear abuse of discretion

when no adequate remedy by appeal exists. In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d

833, 839-40 (Tex. 1992) (orig. proceeding). After reviewing the entire record before

us, we conclude that the relator has not shown that he is entitled to the relief sought

in his petition for a writ of mandamus. Accordingly, we deny the petition for a writ

of mandamus.

      PETITION DENIED.

                                                            PER CURIAM

Submitted on August 11, 2021
Opinion Delivered August 12, 2021

Before Golemon, C.J., Horton and Johnson, JJ.
                                          2